       Case 1:19-cv-00558-KG-JHR Document 46 Filed 09/15/20 Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

COMMERCIAL CREDIT GROUP, INC.,

           Plaintiff,

vs.                                                            Civ. No. 19-558 KG/JHR

PROTÉGÉ EXCAVATION, INC.,

           Defendant.

                             MEMORANDUM OPINION AND ORDER

           Plaintiff Commercial Credit Group, Inc., a Delaware corporation with its principal place

of business in North Carolina, seeks replevin of personal property worth $659,943.00. (Doc. 1)

at ¶ 3. Defendant Protégé Excavation, Inc. (Protégé), a New Mexico corporation with its

principal place of business in New Mexico, executed a Promissory Note and Security Agreement

with Plaintiff on May 10, 2017, for $158,306.00 to finance the purchase of a

fellerbuncher/mulcher. Id. at ¶¶ 6 and 4. On April 25, 2018, Protégé executed a second

Promissory Note and Security Agreement with Plaintiff for $574,728.00 to purchase nine pieces

of excavation equipment. Id. at ¶¶ 5 and 7. Protégé subsequently defaulted on the two notes. Id.

at ¶ 14.

           Plaintiff now sues Protégé for the immediate possession of the collateral under both the

terms of the loan documents and Uniform Commercial Code financing statements. See id. at ¶¶

14 and 15. Although Steven Vigil, the director of Protégé and its registered agent for receipt of

service of process, was personally served with Plaintiff’s summons and complaint, Protégé has

not answered or otherwise responded to the complaint as required by Fed. R. Civ. P. 12(a). See
       Case 1:19-cv-00558-KG-JHR Document 46 Filed 09/15/20 Page 2 of 11




id. at ¶ 2; (Doc. 40-1). Moreover, Protégé/Vigil have purposefully not complied with various

Court orders entered in the course of this litigation.

          Consequently, on August 18, 2020, the Court entered an Order to Show Cause and Notice

of Telephonic Hearing. (Doc. 39). At that time, the Court adopted the Magistrate Judge’s

certified facts establishing civil contempt by Protégé/Vigil for violating various Court orders

including

          A) Failing to immediately surrender the collateral;
          B) Failing to provide a full accounting and the exact location of the collateral;
          C) Failing to cooperate with Commercial Credit’s repossession agent to obtain the
          collateral;
          D) Failing to appear at the March 3, 2020 hearing before the undersigned Magistrate
          Judge;
          E) Failing to retain counsel as required by this Court’s Local Rules;
          F) Failing to provide a valid address for service of process; and
          G) Failing to appear at the July 1, 2020 hearing before the undersigned Magistrate Judge.

Id. at 1 (quoting (Doc. 34) at 8). The Court also adopted “the Magistrate Judge’s

recommendation to ‘examine further evidence to the extent … necessary, and enter civil

contempt sanctions against Protégé/Mr. Vigil commensurate to compel compliance with the

Court’s Orders, up to and including fines or imprisonment.’” Id. at 1-2 (quoting (Doc. 34) at 8).

The Court further stated that “[c]onsidering Protégé/Mr. Vigil’s gross disregard of the

Court’s Orders and utter disdain for the judicial institution, the Court further reserves the right to

enter criminal contempt sanctions against Mr. Vigil, if appropriate.” Id. at 2. In addition,

the Court:

          1. ordered Protégé/Vigil “to appear at a telephonic hearing to show cause why they

   should not be held in contempt by reason of the certified facts. See 28 U.S.C. § 636(e)(6),”

   id.;




                                                  2
           Case 1:19-cv-00558-KG-JHR Document 46 Filed 09/15/20 Page 3 of 11




           2. ordered “Protégé to retain an attorney for the telephonic show cause hearing” and

    warned Protégé that “[f]ailure to do so may result in a default judgment against” it, id (citing

    Zimmerling v. Affinity Fin. Corp., 478 Fed. Appx. 505, 508 (10th Cir. 2012) (holding that

    dodging obligation to retain attorney for business entity appearing in federal court “opens a

    corporation to the possibility of default” (citation omitted));

           3. stated that it will “consider any motion for default judgment filed by Plaintiff,” and, if,

    Plaintiff files such a motion, the Court ordered “that Protégé, through its attorney, show good

    cause why a default judgment should not be entered against it,” (Doc. 39) at 2;

           4. stated that it “will consider any unexcused absence from the telephonic show cause

    hearing by Protégé as consent to an entry of default judgment against Protégé,” id. at 3; and

           5. stated that it “will consider any unexcused absence from the telephonic show cause

    hearing as consent to the imposition of contempt sanctions,” id.

The Court set the telephonic show cause hearing for September 14, 2020, at 1:30 p.m. Id. The

Court also sent notice to Protégé/Vigil through email, certified mail, and telephonically. See id.

at n. 2.

           Shortly after the entry of the Order to Show Cause and Notice of Telephonic Hearing, the

Clerk of the Court filed an entry of default and then Plaintiff filed Commercial Credit Group,

Inc.’s Motion for Entry of Default Judgment Against Defendant Protégé Excavation, Inc.

(Motion for Default Judgment). (Docs. 41 and 43). Plaintiff seeks both a default judgment

against Protégé as well as an award of attorney’s fees and costs. Protégé has not responded to

the Motion for Default Judgment.

           The Court held the telephonic show cause hearing on September 14, 2020. Only counsel

for Plaintiff appeared. Having considered the Motion for Default Judgment, the affidavit by Don



                                                     3
       Case 1:19-cv-00558-KG-JHR Document 46 Filed 09/15/20 Page 4 of 11




Pokorny (a senior vice president of Commercial Credit Group, Inc.) (Doc. 43-1), the argument of

Plaintiff’s counsel, and the history of this case, the Court grants the Motion for Default Judgment

and requests further briefing on the issue of possible criminal contempt sanctions against Vigil.

I. Relevant Chronology of Litigation

       On August 22, 2019, the Court adopted the Magistrate Judge’s proposed findings and

recommended disposition (PFRD) (Doc. 9) to grant Plaintiff’s request for an expedited ex parte

prejudgment writ of replevin to secure the collateral. (Doc. 11). Later, on August 22, 2019, the

Court issued a Writ of Replevin directing the sheriff of the county where the collateral may be

located to repossess the collateral. (Doc. 12). The Writ of Replevin also included a summons. Id.

at 2. The summons ordered that within 30 days of service of the summons Protégé must serve

and file an answer or a Fed. R. Civ. P. 12(b)(6) motion, or else the Court will enter a default

judgment against Protégé.1 (Doc. 12) at 2.

       The Taos and Colfax County Sheriff’s Departments were unable to locate the collateral at

Protégé’s principal place of business and other known locations after numerous attempts.

Therefore, on December 20, 2019, Plaintiff filed a motion for an order to show cause (Doc. 14)

which the Court granted on January 13, 2020. (Doc. 15). The Order to Show Cause required

Protégé to appear at a hearing to

       to show cause why the Collateral should not be immediately surrendered and delivered in
       accordance with the subject loan documents or alternatively, to appear and (1) provide a
       full accounting and exact location of the Collateral; and (2) cooperate with Plaintiff’s
       Repossession Agent to obtain the Collateral.

Id.
       On January 16, 2020, the Court vacated the show cause hearing. Then, on January 28,

2020, the Court referred the show cause matter and hearing to the Magistrate Judge. (Doc. 19).

1
 On August 29, 2019, the Court approved a Replevin Bond in the amount of $1,319,886.00.
(Doc. 13).

                                                 4
      Case 1:19-cv-00558-KG-JHR Document 46 Filed 09/15/20 Page 5 of 11




On July 15, 2020, the Magistrate Judge entered a PFRD after numerous attempts to get Vigil to

attend show cause hearings. (Doc. 34). The Magistrate Judge certified facts showing that Vigil

should be held in civil contempt for failing to comply with Court orders. Id. The Magistrate

Judge also recommended that the Court adopt the certified facts and hear any pertinent evidence,

as required by 28 U.S.C. § 636(e)(6), to determine appropriate sanctions “up to and including a

fine or imprisonment… until the requirements of the original and subsequent Orders to Show

Cause have been satisfied.” Id. at 1. Also, on July 15, 2020, the Magistrate Judge’s law clerk

emailed the PFRD to Vigil.

       On July 16, 2020, a summons was issued for Protégé. Then, on August 3, 2020, Vigil

was served with the summons and complaint. (Doc. 40-1). Protégé had until August 24, 2020 to

answer the complaint or file a responsive pleading.

       On August 4, 2020, the Clerk’s Office sent the Magistrate Judge’s PFRD to Vigil and

Protégé by certified mail. On August 12, 2020, the PFRD sent by certified mail to Protégé was

returned to the Court as undeliverable. (Doc. 35).

       On August 17, 2020, the Court held a status conference regarding Plaintiff’s $10 million

premium bond payment renewal date of August 20, 2020. (Doc. 38). Protégé/Vigil did not

appear at the status conference although the Court emailed the notice of the status conference to

Vigil via a Protégé email address.

       On August 18, 2020, the Court entered the Order to Show Cause and Notice of

Telephonic Hearing. (Doc. 39). On August 19, 2020, the Clerk’s Office sent Vigil and Protégé,

by certified mail, the minutes of the August 17, 2020, status conference and the August 18, 2020,

Order to Show Cause and Notice of Telephonic Hearing (Doc. 39). On August 21, 2020, the

Court’s Judicial Assistant emailed the Order to Show Cause and Notice of Telephonic Hearing



                                                5
       Case 1:19-cv-00558-KG-JHR Document 46 Filed 09/15/20 Page 6 of 11




(Doc. 39) to Protégé and called Protégé/Vigil at four different phone numbers. She was able to

leave a message at one phone number, but she could not reach Protégé/Vigil at the other phone

numbers.

       On August 28, 2020, Plaintiff filed a motion for an entry of a default against Protégé.

(Doc. 40). On September 1, 2020, the Clerk’s Office granted that motion and filed an entry of

default against Protégé. (Doc. 41).

       On September 8, 2020, the Order to Show Cause and Notice of Telephonic Hearing (Doc.

39), sent by certified mail to Protégé, was returned to the Court as undeliverable. On September

10, 2020, the Court’s Judicial Assistant again emailed Protégé the Order to Show Cause and

Notice of Telephonic Hearing (Doc. 39).

       On September 10, 2020, Plaintiff filed its Motion for Default Judgment. (Doc. 43).

       Finally, on September 11, 2020, the Order to Show Cause and Notice of Telephonic

Hearing (Doc. 39) sent by certified mail to Vigil was returned to the Court as undeliverable.

(Doc. 44).

II. Discussion

       A. Whether to Enter Default Judgment

       In accordance with the Order to Show Cause and Notice of Telephonic Hearing (Doc. 39)

and the Federal Rules of Civil Procedure, the Court determines that entering a default judgment

against Protégé is appropriate. Specifically, Protégé has failed to retain counsel, failed to answer

or otherwise respond to the complaint, and failed to appear at the September 14, 2020, telephonic

show cause hearing as ordered by the Court.

       It is well-established that

       [e]ntry of a default judgment involves a two-step process. See Fed. R. Civ. P. 55(a)-(b).
       The first step involves the court clerk's decision whether to enter a default. Fed. R. Civ. P.

                                                 6
       Case 1:19-cv-00558-KG-JHR Document 46 Filed 09/15/20 Page 7 of 11




       55(a). … If the clerk enters a default, the plaintiff can ask the court to grant a default
       judgment. Fed. R. Civ. P. 55(b)(2).

Meyers v. Pfizer, Inc., 581 Fed. Appx. 708, 710 (10th Cir. 2014). Here, Plaintiff has obtained an

entry of default by the Clerk. (Doc. 41). Now, Plaintiff seeks an entry of a default judgment.

       However,

       [t]here is no right to a default judgment; entry of a default judgment is within the
       discretion of the court. Bixler v. Foster, 596 F.3d 751, 762 (10th Cir. 2010). Therefore,
       the first step is for the court to resolve whether it has jurisdiction, and if it does, whether
       the well-pleaded factual allegations in the Complaint and any attendant affidavits or
       exhibits support judgment on the claims against the defendants. Id.; see also Magic
       Carpet Ski Lifts, Inc. v. S&A Co., Ltd, No. 14-CV-02133-REB-KLM, 2015 WL 4237950,
       at *5 (D. Colo. 2015) (“There must be a sufficient basis in the pleadings for the judgment
       entered.” (quoting Bixler, 596 F.3d at 762).

Joe Hand Promotions, Inc. v. Stateline Bar & Grill LLC, 2019 WL 5095742, at *2 (D. Colo.),

report and recommendation adopted, 2019 WL 5095646 (D. Colo.).

       In addition,

       Defendants, by their default, admit the plaintiff's well-pleaded allegations of fact, are
       precluded from challenging those facts by the judgment, and are barred from contesting
       on appeal the facts thus established. CrossFit, Inc. v. Jenkins, 69 F. Supp. 3d 1088, 1093
       (D. Colo. 2014) (quoting Jackson v. FIE Corp., 302 F.3d 515, 525 (5th Cir. 2002)); see
       also Fed. R. Civ. P. 8(b)(6) (“An allegation—other than one relating to the amount of
       damages—is admitted if a responsive pleading is required and the allegation is not
       denied.”). The facts alleged in the Complaint which are deemed admitted upon default
       may form the basis for the court's entry of a default judgment. See, e.g., Salba Corp. v. X
       Factor Holdings, LLC, No. 12-CV-01306-REB-KLM, 2015 WL 5676690, at *1 (D.
       Colo. 2015).

Id.
               1. Jurisdiction

                       a. Subject Matter Jurisdiction: Diversity Jurisdiction

       The Court has diversity subject matter jurisdiction under 28 U.S.C. § 1332. First,

diversity of citizenship exists. Plaintiff has its place of incorporation in Delaware and principle

place of business in North Carolina. (Doc. 1) at ¶ 3. Protégé is incorporated in New Mexico



                                                  7
       Case 1:19-cv-00558-KG-JHR Document 46 Filed 09/15/20 Page 8 of 11




with its principle place of business in New Mexico. Id. Second, the amount in controversy

exceeds $75,000: the estimated value of the property at issue is $659,943.00. Id.

                       b. Personal Jurisdiction

       The Court also has personal jurisdiction over Protégé. On August 3, 2020, Vigil,

Protégé’s registered agent who is authorized to receive service of process and Protégé’s director,

was personally served with the summons and complaint in Taos County. See (Doc. 1) at ¶ 2;

(Doc. 40-1). This service complies with Fed. R. Civ. P. 4(h) (service for corporation occurs by

delivering copy of summons and complaint to corporation’s officer or agent authorized to

receive service of process in judicial district of the United States).

               2. Liability

       This is an action for replevin. In New Mexico, NMSA 1978 § 42–8–1 (1996 Repl.

Pamp.) “stat[es] the following elements of replevin (1) the right to the immediate possession of

the property, and (2) wrongful taking or wrongful detention of that property[].” Bernier v.

Bernier ex rel. Bernier, 2013-NMCA-074, ¶ 32, 305 P.3d 978 (citing NMSA 1978 § 42–8–1).

                       a. Right to Immediate Possession

       The Court finds that:

       1. Protégé entered into a two Promissory Notes and Security Agreements with Plaintiff

to purchase excavation equipment, (Doc. 43-1) at ¶¶ 5-6;

       2. Plaintiff perfected its lien and security interest in the collateral as listed on the

amended UCC Financing Statement filed on May 11, 2017 (File #20179726674B) and the UCC

Financing Statement filed on April 27, 2018 (File #20180063738E), id. at ¶ 11;




                                                   8
       Case 1:19-cv-00558-KG-JHR Document 46 Filed 09/15/20 Page 9 of 11




        3. Protégé promised to make monthly payment on the two contracts, but Protégé has not

made payments with respect to the first contract since August 31, 2018, and has not made any

payments with respect to the second contract, id. at ¶¶ 10 and14;

        4. “Events of Default” under the contracts include “the failure of Protégé to make any

payment to Commercial Credit when due,” thus, Protégé’s failure to make payments under the

contracts places Protégé in default, id. at ¶¶ 14 and 19;

        5. in the event of a default, the contracts provide that Plaintiff may, among other things,

take possession of the collateral “at any time … with or without process of law,” and sell the

collateral, id. at ¶ 20; and

        6. according to Don Pokorny, “[m]ultiple attempts at repossession have failed, and

Defendant is unwilling to communicate with Plaintiff,” id. at ¶ 23.

        The Court finds that these undisputed facts establish that Plaintiff has the right to the

immediate possession of the collateral at issue.

                        b. Wrongful Taking or Detention of Property

        The Court further determines that based upon the default under the contracts and

Protégé’s unwillingness to allow Plaintiff to take possession of the collateral as provided in the

Contracts upon a default, Protégé has wrongfully taken and detained the collateral at issue.

Plaintiff has, therefore, shown it has a legitimate claim for replevin against Protégé.

                3. Conclusion

        The Court concludes that it has subject matter jurisdiction over the lawsuit on the basis of

diversity jurisdiction. The Court further concludes it has personal jurisdiction over Protégé.




                                                   9
      Case 1:19-cv-00558-KG-JHR Document 46 Filed 09/15/20 Page 10 of 11




       In addition, the Court concludes that the well-pleaded facts in the complaint and

Pokorny’s affidavit support Plaintiff’s replevin claim under Section 42–8–1. Accordingly, the

Court, in its discretion, grants Plaintiff’s Motion for Default Judgment.

       B. Whether to Award Attorney’s Fees and Costs

       Plaintiff seeks an award of attorney’s fees and costs as the prevailing party. Given that

the Court will enter a default judgment against Protégé, the Court finds that Plaintiff is a

prevailing party entitled to an award of attorney’s fees and costs. The Court, therefore, grants

Plaintiff’s request for an award of attorney’s fees2 and costs.3

       C. Whether to Find Vigil in Contempt

       Given the adopted certified facts supporting civil contempt, the warnings in the Order to

Show Cause and Notice of Telephonic Hearing (Doc. 39), and the multiple attempts to provide

Vigil with notice of the September 14, 2020, show cause hearing, the Court finds that Vigil’s

failure to appear at the September 14, 2020, show cause hearing constitutes consent to civil

contempt sanctions. Rather than impose civil contempt sanctions at this time, the Court believes

that Vigil’s purposeful flaunting of the judicial system, as reflected by his behavior throughout

the course of this litigation, could form the basis for imposing criminal contempt sanctions,

which can include fines and/or imprisonment. To that end, the Court will order Plaintiff to

submit briefing on the issue of imposing criminal contempt sanctions on Vigil.




2
  If awarded attorney’s fees, Plaintiff asks that the Court allow it to file a separate motion for
attorney’s fees within 14 days of the entry of judgment. See Fed. R. Civ. P. 54(d)(2)(B) (unless
court order or statute provide otherwise, motion for attorney’s fees must be filed no later than 14
days after entry of judgment). However, Local Rule 54.5(a) states that a motion for attorney’s
fees must be filed and served within 30 days of the entry of judgment.
3
  Costs are governed by Rule 54(d)(1) and Local Rule 54.1. Local Rule 54.1 states that a motion
to tax costs must be filed and served on each party within 30 days of entry of judgment.
                                                 10
      Case 1:19-cv-00558-KG-JHR Document 46 Filed 09/15/20 Page 11 of 11




       IT IS ORDERED that:

       1. Commercial Credit Group, Inc.’s Motion for Entry of Default Judgment Against

Defendant Protégé Excavation, Inc. (Doc. 43) is granted;

       2. on or before September 28, 2020, Plaintiff will submit to the Court and to Protégé, at

its last known mailing address and email address, a proposed default judgment and writ of

assistance;

       3. no later than 30 after the entry of the default judgment, Plaintiff must file its motion

for attorney’s fees and motion to tax costs, and serve those motions on Protégé at its last known

mailing address and email address; and

       4. on or before September 28, 2020, Plaintiff will file a brief regarding the propriety of

imposing criminal contempt sanctions on Vigil, and serve that brief on Vigil at his last known

mailing address and email address.




                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                11
